Matter of McCloud v Kelly (2015 NY Slip Op 03040)





Matter of McCloud v Kelly


2015 NY Slip Op 03040


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Gonzalez, P.J., Mazzarelli, Saxe, Manzanet-Daniels, Clark, JJ.


14779 101074/13

[*1] In re Anthony McCloud, etc., Petitioner,
vRaymond W. Kelly, etc, et al., Respondents.


Worth, Longworth & London, LLP, New York (Howard B. Sterinbach of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Determination of respondents, dated June 12, 2013, which found petitioner guilty of various disciplinary charges and dismissed him from employment as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Joan B. Lobis, J.], entered December 19, 2013), dismissed, without costs.
Substantial evidence supports the findings that petitioner engaged in misconduct in two separate incidents, and that he gave false statements to the Civilian Complaint Review Board, which investigated one of the incidents (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-181 [1978]). Petitioner also admitted that he failed to properly secure his off-duty firearm, and that he was in possession of an unregistered weapon belonging to his brother. There exists no basis to disturb the credibility determinations of the Assistant Deputy Commissioner of Trials (see Matter of Berenhaus v Ward , 70 NY2d 436, 443-444 [1987]).
The penalty imposed does not shock our sense of fairness (see Matter of Kelly v Safir , 96 NY2d 32, 38 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK